      Case: 1:19-cv-00091 Document #: 1 Filed: 01/04/19 Page 1 of 18 PageID #:1



                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

CENTRAL LABORERS’ PENSION FUND,                              )
CENTRAL LABORERS’ WELFARE FUND                               )
CENTRAL LABORERS’ ANNUITY FUND,                              )
ILLINOIS LABORERS AND CONTRACTORS JOINT                      )
 APPRENTICESHIP & TRAINING TRUST FUND,                       )
CENTRAL ILLINOIS BUILDERS INDUSTRY                           )
 ADVANCEMENT FUND                                            )
CENTRAL ILLINOIS LABORERS-EMPLOYERS                          )
 COOPERATION AND EDUCATION TRUST,                            )
MIDWEST REGION FOUNDATION FOR FAIR                           )
 CONTRACTING                                                 )
CENTRAL ILLINOIS LABORERS’                                   )
 VACATION FUND                                               )
CENTRAL ILLINOIS LABORERS’                                   )
 DISTRICT COUNCIL WORKING DUES CHECK OFF FUND                )
                                                             )
                              Plaintiffs,                    )
       v.                                                    )                 19-CV-00091
                                                             )
HHD ENTERPRISES, INC.,                                       )
an Illinois corporation, and                                 )
ROBERT HOUSMAN, individually,                                )
                                                             )
                              Defendants.                    )


                                            COMPLAINT

       Plaintiffs Central Laborers’ Pension Fund, et al. (collectively “Plaintiff Funds”), by their

attorneys, complain against Defendants HHD ENTERPRISES, INC. and ROBERT HOUSMAN

as follows:

                                             COUNT I
                                             against
                                  CORPORATE-DEFENDANT
              (Claim under ERISA for delinquent employee fringe benefit contributions)

       1.     This action arises under the Employee Retirement Income Security Act of 1974, as

amended, 29 U.S.C. §§ 1132, 1145 (“ERISA”); the Labor Management Relations Act, as amended,

29 U.S.C. § 185(a) (“LMRA”); 28 U.S.C. § 1331; and federal common law.
      Case: 1:19-cv-00091 Document #: 1 Filed: 01/04/19 Page 2 of 18 PageID #:2



          2.   Plaintiff Funds are multiemployer pension funds, welfare funds, apprentice funds,

labor-management committees, and related funds established pursuant to collective bargaining

agreements between, on the one hand, the Laborers International Union of North America (the

“Union”) and local unions and district councils affiliated with the Union, and, on the other hand,

certain employers and employer associations. The Union and its affiliated local unions and district

councils are labor organizations within the meaning of the LMRA, 29 U.S.C. § 152(5),

representing employees in an industry affecting commerce as defined by the LMRA, 29 U.S.C. §

185(a).

          3.   Plaintiff Funds receive fringe benefit contributions and dues payments from certain

employers pursuant to collective bargaining agreements between, on the one hand, the Union and

district councils and local unions affiliated with the Union, and, on the other hand, certain employer

associations and employers, all on behalf of employees covered by the collective bargaining

agreements. The Plaintiff Funds’ right to receive fringe benefit contributions and dues payments

also arises pursuant to participation agreements between the Plaintiff Funds and employers.

          4.   Plaintiff Central Laborers’ Pension Fund is the authorized collection agent for the

other Plaintiff Funds with respect to fringe benefit contributions and dues payments.

          5.   HHD ENTERPRISES, INC. is an Illinois corporation doing business in (and with

its principle place of business in) the Northern District of Illinois. Venue in this district is proper

under ERISA, 29 U.S.C. § 1132(e)(2); and 28 U.S.C. § 1391(b). HHD ENTERPRISES, INC. is

an “employer” and a “party-in-interest” as those terms are defined by, respectively, Sections 3(5)

and 3(14)(C) of ERISA, 29 U.S.C. §§ 1002(5) and 1002(14)(C).

          6.   HHD ENTERPRISES, INC. became a party to and bound by collective bargaining

agreements with the Union (and/or one or more district councils and local unions affiliated with
      Case: 1:19-cv-00091 Document #: 1 Filed: 01/04/19 Page 3 of 18 PageID #:3



the Union) by virtue of its execution of one or more memorandum of agreement or other collective

bargaining agreements. Copies of signature pages of such collective bargaining agreements are

attached as Exhibit A. HHD ENTERPRISES, INC. has never terminated the collective bargaining

agreements and they remain in effect.

         7.    By virtue of certain provisions contained in the collective bargaining agreement(s),

HHD ENTERPRISES, INC. became a party to and bound by the Plaintiff Funds’ trust agreements.

         8.    HHD ENTERPRISES, INC. became a party to and bound by one or more

participation agreements with the Plaintiff Funds.       HHD ENTERPRISES, INC. has never

terminated the participation agreements and they remain in effect.

         9.    By virtue of certain provisions contained in the participation agreement(s), HHD

ENTERPRISES, INC. became a party to and bound by the Plaintiff Funds’ trust agreements.

         10.   HHD ENTERPRISES, INC. became a party to and bound by the collective

bargaining agreements, participation agreements and trust agreements by virtue of its signing and

submitting (and certain provisions contained in) employer contribution report forms to the Plaintiff

Funds.

         11.   HHD ENTERPRISES, INC. became a party to and bound by the collective

bargaining agreements, participation agreements and trust agreements by virtue of its withholding

of (some but not all) payroll deductions and dues consistent with the collective bargaining

agreements, participation agreements, and trust agreements.

         12.   HHD ENTERPRISES, INC. became a party to and bound by the collective

bargaining agreements, participation agreements and trust agreements by making (some but not

all) employee fringe benefit contributions and dues payments to the Plaintiff Funds.
      Case: 1:19-cv-00091 Document #: 1 Filed: 01/04/19 Page 4 of 18 PageID #:4



       13.     Under the terms of the collective bargaining agreements, participation agreements

and trust agreements, HHD ENTERPRISES, INC. is required to make fringe benefit contributions

and dues payments to the Plaintiff Funds on behalf of employees performing work covered by the

collective bargaining agreement; the contributions and dues are required to be at the hourly rates

indicated in the collective bargaining agreement and participation agreements. Under the terms of

the agreements, HHD ENTERPRISES, INC. is also required to submit monthly remittance reports

identifying, among other things, the employees covered under the collective bargaining agreement

and the amount of contributions and dues to be remitted on behalf of each covered employee.

       14.     On or about March 7, 2018 the Plaintiff Funds conducted an audit of HHD

ENTERPRISES, INC. for the period August 1, 2017 through December 31, 2017. A copy of that

audit is attached as Exhibit B. The audit revealed that HHD ENTERPRISES, INC. failed and

refused to pay all contributions and work dues in accordance with the provisions of the collective

bargaining agreements, participation agreements, and trust agreements. The unpaid amounts total

not less than the following:

       Audit Liabilities (Aug. 1, 2017 – Dec. 31, 2017):               $7,709.50

                                                            Total:     $7,709.50

       15.     Audit costs, for which HHD ENTERPRISES, INC. is liable in accordance with the

trust agreements, total not less than $1,245.80. A copy of the audit invoice is attached as Exhibit C.

       16.     The participation and trust agreements provide for a penalty assessment equal to

10% of the contributions unpaid on the 15th day of the month next following the month for which

the contributions are due. ERISA additionally provides, in 29 U.S.C. § 1132(g)(2)(C), that upon

recovery of unpaid benefit contributions by a fiduciary of a benefit plan, “the court shall award the

plan…liquidated damages provided for under the plan in an amount not in excess of 20 percent.”
         Case: 1:19-cv-00091 Document #: 1 Filed: 01/04/19 Page 5 of 18 PageID #:5



          17.    Because contributions were not paid when due, HHD ENTERPRISES, INC.

incurred 10% penalty assessments in accordance with the participation and trust agreements

totaling not less than the following:

          Audit Liabilities (8/1/2017 – 12/31/2017): ……………….………. $770.95

                                                                   Total:       $770.95

          18.    The total amount owed by HHD ENTERPRISES, INC. pursuant to the trust

agreements is not less than $9,726.25, consisting of not less than: $7,709.50 in audit liabilities (i.e.,

delinquent fringe benefit contributions), $770.95 in liquidated damages, and $1,245.80 in audit

costs.

          19.    HHD ENTERPRISES, INC. has failed and refused to pay the amount of $9,726.25

known to be due to Plaintiffs.

          20.    Plaintiffs have been required to employ auditors and the undersigned attorneys to

identify and pursue collection of the amount due from HHD ENTERPRISES, INC.

          21.    ERISA provides, in 29 U.S.C. § 1132(g)(2)(D), that upon recovery of unpaid

benefit contributions by a fiduciary of a benefit plan, “the court shall award the plan…reasonable

attorney’s fees and costs of the action, to be paid by the defendant.” The participation agreements

and trust agreements also provide that employers who become delinquent in making fringe benefit

contributions are liable to the Plaintiff Funds for the cost of an audit and attorney’s fees and costs.

          22.    ERISA provides, 29 U.S.C. § 1132(g)(2)(B), that upon recovery of unpaid benefit

contributions by a fiduciary of a benefit plan, “the court shall award the plan…interest on the

unpaid contributions.”

          WHEREFORE, Plaintiffs respectfully request that this Court:

          A.     Enter judgment against HHD ENTERPRISES, INC. in favor of Plaintiffs.
      Case: 1:19-cv-00091 Document #: 1 Filed: 01/04/19 Page 6 of 18 PageID #:6



       B.         Order HHD ENTERPRISES, INC. to pay Plaintiffs not less than $9,726.25.

       C.         Order HHD ENTERPRISES, INC. to perform and continue to perform all

obligations it has undertaken with respect to the Plaintiff Funds.

       D.         Order HHD ENTERPRISES, INC. to pay interest, costs, and reasonable attorney’s

fees to Plaintiffs pursuant to 29 U.S.C. § 1132(g)(2).

       E.         Grant Plaintiffs such other and further relief as may be just.

                                          COUNT II
                             Against Robert Housman, individually
             (Claim under ERISA for delinquent employee fringe benefit contributions)


       1. - 22.          Plaintiffs reallege paragraphs 1 - 22 of Count I.

       22.        This Count arises from a common nucleus of operative facts with Count I and is

pendent to that count.

       23.        Plaintiffs are advised and believe that ROBERT HOUSMAN is the President, Chief

Executive Officer, Chief Financial Officer, and Chief Operating Officer of HHD ENTERPRISES,

INC. and is in control of the corporation. Further, Plaintiffs are advised and believe that ROBERT

HOUSMAN is a director of HHD ENTERPRISES, INC.

       24.        Pursuant to the collective bargaining agreements to which HHD ENTERPRISES,

INC. agreed to be bound, where there is any willful violation of any of the requirements of the

trust agreements, the officers and directors of the employer shall be personally liable for any

underpayment or other pecuniary loss to the Plaintiff Funds as a result of such conduct.

       25.        Pursuant to the trust agreements establishing the Plaintiff Funds, to which HHD

ENTERPRISES, INC. and ROBERT HOUSMAN agreed to be bound, where there is any willful

violation of any of the requirements of the trust agreements, the officers and directors of the

employer who supervised the completion of report forms, signed report forms, or can be
      Case: 1:19-cv-00091 Document #: 1 Filed: 01/04/19 Page 7 of 18 PageID #:7



determined to have had personal knowledge of such conduct, shall be personally liable for any

underpayment or other pecuniary loss to the Plaintiff Funds as a result of such conduct.

       26.     Plaintiffs are informed and believe that ROBERT HOUSMAN did so supervise the

completion of report forms, sign report forms, and had personal knowledge of the willful violations

of the requirements of the collective bargaining agreements and trust agreements, making

ROBERT HOUSMAN personally liable for the money owed to the Plaintiff Funds by HHD

ENTERPRISES, INC.

       27.     Additionally, HHD ENTERPRISES, INC. was involuntarily dissolved by the

Illinois Secretary of State’s Office on or about November 9, 2018.

       28.     Upon the dissolution of HHD ENTERPRISES, INC., ROBERT HOUSMAN

conducted business under the name of “HHD ENTERPRISES”, becoming personally liable for the

debts of the dissolved corporation and incurring liability for subsequent debts incurred by his

business.

       WHEREFORE, Plaintiffs respectfully request that this Court:

       A.      Enter judgment against ROBERT HOUSMAN in favor of Plaintiffs.

       B.      Order ROBERT HOUSMAN to pay Plaintiffs $9,726.25, plus any additional

amount shown to be due.

       C.      Order ROBERT HOUSMAN to pay interest, costs, and reasonable auditors’ and

attorneys’ fees to Plaintiffs pursuant to 29 U.S.C. § 1132(g)(2).

       D.      Grant Plaintiffs such other and further relief as may be just.
     Case: 1:19-cv-00091 Document #: 1 Filed: 01/04/19 Page 8 of 18 PageID #:8



                                   Respectfully submitted,

                                   CENTRAL LABORERS’ PENSION FUND, et al.


                             By:   /s/ Richard A. Toth
                                   One of their attorneys
DALEY AND GEORGES, LTD.
20 S. Clark St., Suite 400
Chicago, IL 60603-1903
(312) 726-8797
Case: 1:19-cv-00091 Document #: 1 Filed: 01/04/19 Page 9 of 18 PageID #:9
Case: 1:19-cv-00091 Document #: 1 Filed: 01/04/19 Page 10 of 18 PageID #:10
Case: 1:19-cv-00091 Document #: 1 Filed: 01/04/19 Page 11 of 18 PageID #:11
Case: 1:19-cv-00091 Document #: 1 Filed: 01/04/19 Page 12 of 18 PageID #:12
Case: 1:19-cv-00091 Document #: 1 Filed: 01/04/19 Page 13 of 18 PageID #:13
Case: 1:19-cv-00091 Document #: 1 Filed: 01/04/19 Page 14 of 18 PageID #:14
Case: 1:19-cv-00091 Document #: 1 Filed: 01/04/19 Page 15 of 18 PageID #:15
Case: 1:19-cv-00091 Document #: 1 Filed: 01/04/19 Page 16 of 18 PageID #:16
Case: 1:19-cv-00091 Document #: 1 Filed: 01/04/19 Page 17 of 18 PageID #:17
Case: 1:19-cv-00091 Document #: 1 Filed: 01/04/19 Page 18 of 18 PageID #:18
